The city seeks to examine petitioners and their property for the purpose of showing (1) that the actual full value of their property is greater than that shown in the assessment roll and (2) that the assessed value is 70% of the actual full value. Under the peculiar facts disclosed by these records, special circumstances exist which warrant the granting of the motions under section 293 of the Civil Practice Act. Beldock, P. J., Ughetta and Christ, JJ., concur; Kleinfeld and Brennan, JJ., dissent and vote to affirm the orders, with the following memorandum: In our opinion there are no special circumstances here which justify the departure from normal trial procedure. All the information now sought by the city could and should have been obtained by the exercise of its plenary power of examination of the protesting taxpayer under section 512 of the Real Property Tax Law. It was incumbent upon the city to have first exhausted its remedies under that section. Its unexplained failure so to do cannot now be deemed to give rise to “ special circumstances ” justifying relief under section 293 of the Civil Practice Act.